The record sent up to the Supreme Court states that this action is a bill in equity, brought by the State's attorney of Washington County, in the name of the United States of America, pursuant to Title 2 of the Act of Congress, dated October 28, 1919, known as the "National Prohibition Act," against Manuel Cano and his wife, Julia Cano, both of the city of Barre; that the case was heard before the chancellor (named) upon the bill, answer, and demurrer which was incorporated in the answer; that to the overruling of *Page 112 
demurrer, and the entering of a decree according to the bill, defendants excepted; that the time for filing exceptions was extended thirty days; that the exceptions were allowed, decree and injunction stayed, and cause passed to the Supreme Court. This bill of exceptions was dated the 11th day of August, 1926, and signed by the chancellor as such. The decretal order, a copy of which is attached to the bill of exceptions, was dated July 27, 1926, and signed by the chancellor.